Title: To John Adams from Rev. Horace Holly, 30 September 1818
From: Holly, Rev. Horace
To: Adams, John


				
					My dear Sir.
					Boston, September 30th 1818.
				
				Your letter of the 28th was handed to me yesterday. That, which you did me the honor to write to me at Lexington, went thither in the mail and returned before I received it. I should have answered it immediately, had I not intended every day to get an early opportunity to make you a visit at Quincy. My wishes on this subject have been controled by the series of preparations which I have been obliged to make to leave my parish, to procure tutors for my college, to perform the long journey with my family, and to preach, as well as act in all the details of business. But I have never for a moment thought of departing from Boston for so long an absence as my present enterprise indicates, without calling to pay my respects to you and Mrs Adams in person, and to receive your benediction. I am grateful for the privilege of being allowed to consider you as the acquaintances and friends of Mrs Holley and myself. Your good opinion of me goes directly to my heart, and the letters, in which it is expressed, I shall preserve with pride and veneration. I needed not the stimulus of this to keep in my remembrance the pleasure and instruction which I have derived from the hours spent in conversation at your house. One of the felicities of my journey south and west was the opportunity it gave me of speaking of you to a succession of new acquaintances who were all interested to talk about New England, her institutions, her manners, & her great men. I hope to aid in the honorable cause of making the east and the west better acquainted with each other, and thus to promote union and good will.  I regret the loss of the opportunity to see Mr Jefferson at Monticello more than he can in regard to myself. I hope to have another occasion to call upon him in Virginia, and then to be more fortunate. His daughter interested me very much, though she is a plain, unpretending, and unimposing woman. The central college at Charlottesville I visited, and certainly think that Transylvania has a greater prospect of success in obtaining scholars and influence. Your remark, that “success is in heaven, and does not always descend according to our ideas of justice,” will console me if I fail in this enterprise, or if success should be long postponed. But on this subject I may have the opportunity of talking with you when I shall be at Quincy.The interest, which you continue to take & to cherish in the institutions, history, & progress of our country, and in all our means of instruction, and private & public happiness, delights me. The old maxim is a good one, “Mind, however old in experience, is always young in sympathies, and love of thought and action.” I believe that I gave this idea in a former letter, but if I did, it was because your character at 83 suggested it then, as it does now with increased force.My best respect to Mrs Adams, / & believe me yours with very / great regard,
				
					Horace Holley—
				
				
			